—Proceeding pursuant to Executive Law § 298 to review a determination of the Commissioner of the New York State Division of Human Rights, dated April 29, 1999, which, upon a determination after a hearing that the respondent Classic Coach had discriminated against the petitioner, Carol Aurecchione, on the basis of her gender, inter alia, failed to award the petitioners pre-determination interest on back pay and awarded her only $1,500 as compensation for mental anguish.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The Commissioner of the New York State Division of Human Rights acted within his discretion in not including interest on the award of back pay (see, Georgeson & Co. v Stewart, 267 AD2d 126). The petitioner’s remaining contention is without merit (see generally, Matter of New York City Tr. Auth. v State Div. of Human Rights, 78 NY2d 207). Bracken, P. J., Santucci, S. Miller and Florio, JJ., concur.